 

Exhibit 10.9 Executive Compensation Arrangements:

In addition to the formal written executive compensation plans and arrangements
disclosed in this report on Form 10-K, the Company maintains the following
compensation arrangement in which the named executive officers participated in
fiscal 2004

The Company’s compensation program can be generally described as being comprised
of two primary components: (a) base salary and benefits, and (b) executive
incentive compensation programs. Base salary and benefits include items such as
retirement plan benefits and insurance programs, and are intended to adequately
compensate executive officers and employees for capable performance of their
core duties and responsibilities associated with their positions. The named
executive officers and four other senior officers participated in a two-tiered
executive incentive plan for 2004. This plan is not set forth an any formal plan
document. This plan covered fiscal year 2005 and was approved by the Company’s
Board of Directors. The first tier of this plan provided for an incentive
payment determined by meeting a certain earnings threshold. The second tier
provided for an additional incentive payment based on individually assigned
goals such as loan and deposit growth, quality measures, and implementation of
strategic plan initiatives. Individual payments to these named executive
officers and senior officers under this two-tiered program ranged from 8.53% to
11% of base salary. An accrual for payment of these incentives was booked in
2004, but actual payments were made to participating individuals until early in
2005

 

 